Citation Nr: 0313206	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus disability, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a visual 
impairment, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded for 
additional development in September 1999.  


REMAND

The veteran originally testified before a Veterans Law Judge 
in November 1998.  That individual is no longer employed by 
the Board.  The veteran was notified of this fact in May 
2003.  He was also advised that the law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in the decision made on that appeal.  
Consequently, he was provided an opportunity to request a new 
hearing before a different Veterans Law Judge.  The veteran 
responded in May 2003 that he desired to appear at a 
videoconference hearing before another Veterans Law Judge at 
the Louisville RO.

In light of the foregoing the case must be REMANDED to the RO 
to afford the veteran the opportunity to be scheduled for a 
hearing prior to any further action by the Board.

The veteran should be scheduled for a 
videoconference hearing with a member of 
the Board, and notified of the hearing 
date.  

After the veteran has had opportunity to appear at the 
requested hearing, the case should be returned to the Board 
for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

